J-S58018-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

WILLIAM MILLER,                                IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellant

                    v.

MARION L. MILLER,

                         Appellee                   No. 843 MDA 2015


                 Appeal from the Order Entered April 24, 2015
              In the Court of Common Pleas of Lycoming County
                       Civil Division at No(s): 14-02628


BEFORE: GANTMAN, P.J., OLSON AND PLATT,* JJ.

MEMORANDUM BY OLSON, J.:                       FILED NOVEMBER 04, 2015

     Appellant, William Miller, appeals from the order entered on April 24,

2015 granting a motion for summary judgment filed by Appellee, Marion L.

Miller (hereinafter, Marion). Upon review, we affirm.

     We briefly summarize the facts and procedural history of this case, as

gleaned from Appellant’s complaint and deposition testimony, as follows.

Appellant’s brother, David L. Miller (hereinafter, David), was married to

Marion. In 2003, Appellant purchased a vacant tract of land from his aunt in

exchange for $500.00.      Appellant directed his aunt to put the deed in

David’s name.     Appellant intended to be added to the deed when he

returned from his employment as a truck driver.            Appellant’s aunt

transferred the deed to David. Over the years, Appellant gave David money

for improvements to the property, including the construction of a cabin and



*Retired Senior Judge assigned to the Superior Court
J-S58018-15



a garage.     Appellant also paid the property taxes and electric bills for the

property.    Appellant stored personal property, including a snowmobile and

lawnmower, in the garage. In 2008 or 2009, Appellant had a conversation

with David regarding retitling the deed to include Appellant’s name. At that

time, David revealed that the deed to the property was titled in his and

Marion’s name, but David claimed it did not matter. Thereafter, Appellant

did nothing to have David include him on the deed. David died in 2014.

       In October 2014, Appellant filed a complaint against Marion. Appellant

made a claim, inter alia, for the return of his personal property, alleging

conversion. He also asserted a claim for unjust enrichment seeking recovery

of the sums he expended for improvements, property taxes, and utility bills

paid on the property.          On March 24, 2015, Marion filed a motion for

summary judgment.          Following argument, the trial court granted Marion’s

motion and dismissed Appellant’s conversion and unjust enrichment claims

in an order and opinion entered on April 24, 2015.          This timely appeal

resulted.1

       On appeal, Appellant presents one issue for our review:




____________________________________________


1
   Appellant filed a notice of appeal on May 12, 2015. On May 21, 2015, the
trial court entered an opinion pursuant to Pa.R.A.P. 1925(a) noting Appellant
failed to serve it with a copy of the notice of appeal. However, the trial court
relied upon its earlier decision issued on April 24, 2015 for its rationale in
granting summary judgment. Trial Court Opinion, 5/21/2015, at 1.



                                           -2-
J-S58018-15


         1. Whether the [unjust enrichment] claim brought by
            [Appellant] is barred by the statute of limitations?

Appellant’s Brief at 4.2

       Appellant claims that the statute of limitations did not begin to run on

his unjust enrichment claim until the death of his brother in June 2014. Id.

at 16. For this proposition, he cites cases discussing the equitable discovery

rule that provides, “the statute of limitations will not begin to run until a

plaintiff knows or reasonably should know that he has been injured.” Id. at

14. More specifically, Appellant avers he, “only knew about the injury done

to him by [Marion] when she barred him from the property in June of

2014[.]”     Id. at 20.      Thus, Appellant contends the trial court erred in

granting summary judgment on his unjust enrichment claim based upon the

expiration of the statute of limitations. Id. at 21.

       Our standard and scope of review is well-settled:

         Pennsylvania law provides that summary judgment may be
         granted only in those cases in which the record clearly
         shows that no genuine issues of material fact exist and that
         the moving party is entitled to judgment as a matter of law.
         The moving party has the burden of proving that no genuine
         issues of material fact exist. In determining whether to
         grant summary judgment, the trial court must view the
         record in the light most favorable to the nonmoving party
         and must resolve all doubts as to the existence of a genuine
         issue of material fact against the moving party. Thus,
         summary judgment is proper only when the uncontroverted
____________________________________________


2
   While Appellant does not specify which claim he believes the trial court
erroneously dismissed in his statement of questions involved, in the
summary of his argument it is clear that the appeal centers on the unjust
enrichment claim. See Appellant’s Brief at 13.



                                           -3-
J-S58018-15


        allegations in the pleadings, depositions, answers to
        interrogatories, admissions of record, and submitted
        affidavits demonstrate that no genuine issue of material fact
        exists, and that the moving party is entitled to judgment as
        a matter of law. In sum, only when the facts are so clear
        that reasonable minds cannot differ, may a trial court
        properly enter summary judgment. With regard to questions
        of law, an appellate court's scope of review is plenary.
        [This] Court will reverse a grant of summary judgment only
        if the trial court has committed an error of law or abused its
        discretion.

McDonald v. Whitewater Challengers, Inc., 116 A.3d 99, 104-105 (Pa.

Super. 2015).

      The statute of limitations on an unjust enrichment claim is four years.

See 42 Pa.C.S.A. § 5525(a)(4); Cole v. Lawrence, 701 A.2d 987, 989 (Pa.

Super. 1997) (stating plaintiff's claim for unjust enrichment, an action based

on a contract implied at law, is subject to a four-year statute of limitations).

This Court previously determined:

        There is a strong policy in Pennsylvania courts favoring the
        strict application of statutes of limitations. Statutes of
        limitations are designed to effectuate three purposes: (1)
        preservation of evidence; (2) the right of potential
        defendants to repose; and (3) administrative efficiency and
        convenience. As a matter of general rule, a party asserting
        a cause of action is under a duty to use all reasonable
        diligence to be properly informed of the facts and
        circumstances upon which a potential right of recovery is
        based and to institute suit within the prescribed statutory
        period. Thus, the statute of limitations begins to run as soon
        as the right to institute and maintain suit arises; lack of
        knowledge, mistake, or misunderstanding do not toll the
        running of the statute of limitations.

Kingston Coal Co. v. Felton Min. Co., 690 A.2d 284, 288 (Pa. Super.

1997) (internal citations omitted).


                                      -4-
J-S58018-15



      However, the equitable discovery rule provides:

        The discovery rule is a judicially created device that tolls the
        running of the applicable statute of limitations until that
        point when the plaintiff knows or reasonably should know:
        (1) that he has been injured; and (2) that his injury has
        been caused by another party's conduct.

        Whether the statute of limitations has run on a claim is a
        question of law for the trial court to determine; but the
        question as to when a party's injury and its cause were
        discovered or discoverable is for the factfinder.

        Pennsylvania's formulation of the discovery rule reflects a
        narrow approach ‘to determining accrual for limitations
        purposes’ and places a greater burden upon Pennsylvania
        plaintiffs vis-à-vis the discovery rule than most other
        jurisdictions. The commencement of the limitations period is
        grounded on ‘inquiry notice’ that is tied to ‘actual or
        constructive knowledge of at least some form of significant
        harm and of a factual cause linked to another's conduct,
        without the necessity of notice of the full extent of the
        injury, the fact of actual negligence, or precise cause.

K.A.R. v. T.G.L., 107 A.3d 770, 779-780 (Pa. Super. 2014) (brackets

omitted).

      Here, the trial court opined that the statute of limitations ran on

Appellant’s claim for unjust enrichment because Appellant conceded he

discovered he was not listed on the deed as early as 2008 or 2009. Hence,

Appellant’s complaint, filed in October 2014, was well past the four-year

limitation period for a claim for unjust enrichment. Thus, as a matter of law,

expenditures made prior to the time Appellant discovered he was not the

record owner of the property were barred. Moreover, the trial court noted

that expenditures made to David after Appellant learned that he was not on



                                     -5-
J-S58018-15



the deed to the property did not unjustly enrich Marion, because Appellant

conveyed those additional funds despite his knowledge that he lacked any

ownership interest in the land and buildings.

      Upon review, we agree.      When the property was titled to David,

Appellant did not intend to have his own name included on the deed. N.T.,

2/2/2015, at 18. Appellant conceded he knew David put Marion, instead of

him, on the deed in 2008 or 2009.       Id. at 25-26.   At that time, he did

nothing to assert a right to the property.      Id. at 26.    The foregoing

establishes Appellant had actual “inquiry notice” that the improvements and

expenditures he was making were going towards a property that he did not

own. Thus, Appellant’s claim arose in 2008 or 2009 when he discovered the

deed was not titled in his name.     His complaint, instituted in 2014, was

clearly barred by the statute of limitations for claims alleging unjust

enrichment.   Any further expenditures were made with knowledge that

Appellant was not owner of the property. Therefore, when he continued to

make additional expenditures knowing he was not the property owner, those

future expenses were made of Appellant’s own volition and solely for his

brother’s benefit. We discern no error of law in granting Marion’s motion for

summary judgment and dismissing Appellant’s claim for unjust enrichment.

      Order affirmed.




                                    -6-
J-S58018-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/4/2015




                          -7-